Title: To Thomas Jefferson from William Taylor, 22 June 1805
From: Taylor, William
To: Jefferson, Thomas


                  
                     Sir: 
                     Baltimore June. 22d. 1805
                  
                  My friend Mr John Kelly of Charlottesville has forwarded me a memorandum of articles to be sent on to you for Mr. Randolph and I have this day sent a Trunk by The Stage to the’ address to be forwarded to Monticello as soon as possible; with The enclosed letter of Invoice &ca. Be pleased to direct some enquiry after The Trunk & let me be Informed of it s safely received. I am, most respectfully Sir Yr mo. ob Ser
                  
                     Wm. Taylor 
                     
                  
               